Exhibit 10.1

 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
August 30, 2018, and is made by and among HarborOne Bancorp, Inc., a corporation
organized under the laws of the Commonwealth of Massachusetts (“Company”), and
the several purchasers of the Subordinated Notes identified on the signature
pages hereto (each a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, Company has requested that the Purchasers purchase from Company up to
$35,000,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein).

 

WHEREAS, Company has engaged FIG Partners, LLC and Sandler O’Neill + Partners,
L.P. as its exclusive placement agents (together, the “Placement Agents”) for
the offering of the Subordinated Notes.

 

WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), and pursuant to
the Indenture (as defined below).

 

WHEREAS, the offer and sale of the Subordinated Notes by Company is being made
in reliance upon the exemptions from registration available under
Section 4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.

 

WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth on each Purchaser’s signature page (the
“Subordinated Note Amount”) in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.

 

1.1                               Defined Terms.  The following capitalized
terms used in this Agreement have the meanings defined or referenced below. 
Certain other capitalized terms used only in specific sections of this Agreement
may be defined in such sections.

 

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.

 

“Bank” means HarborOne Bank, a Massachusetts-chartered co-operative bank and
wholly owned Subsidiary of Company.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Massachusetts are permitted or
required by any applicable law or executive order to close.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” means August 30, 2018.

 

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

 

“Company’s Reports” means the Company’s annual, quarterly and other reports,
schedules, forms, statements and other documents (including exhibits and other
information incorporated therein) filed or furnished by the Company with the SEC
under the Securities Act, Exchange Act, or the regulations thereunder, in each
case since January 1, 2017.

 

“Disbursement” has the meaning set forth in Section 3.1.

 

“DTC” has the meaning set forth in Section 5.5.

 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Global Note” has the meaning set forth in Section 3.1.

 

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over Company.

 

“Governmental Licenses” has the meaning set forth in Section 4.3.

 

2

--------------------------------------------------------------------------------


 

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

 

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 

“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by Company or Bank and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.

 

“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and UMB Bank, N.A., as trustee, substantially in the form attached
hereto as Exhibit A, as the same may be amended or supplemented from time to
time in accordance with the terms thereof.

 

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

 

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,

 

3

--------------------------------------------------------------------------------


 

however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies,
(2) changes in GAAP or regulatory accounting requirements applicable to
financial institutions and their holding companies generally, (3) changes after
the date of this Agreement in general economic or capital market conditions
affecting financial institutions or their market prices generally and not
specifically related to Company or Purchasers, (4) direct effects of compliance
with this Agreement on the operating performance of Company or Purchasers,
including expenses incurred by Company or Purchasers in consummating the
transactions contemplated by this Agreement, and (5) the effects of any action
or omission taken by Company with the prior written consent of Purchasers, and
vice versa, or as otherwise contemplated by this Agreement and the Subordinated
Notes.

 

“Maturity Date” means September 1, 2028.

 

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

 

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Company and the Purchasers in the form
attached as Exhibit B hereto.

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

 

“SEC” means the Securities and Exchange Commission.

 

“Secondary Market Transaction” has the meaning set forth in Section 5.3.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.

 

4

--------------------------------------------------------------------------------


 

“Subordinated Note Amount” has the meaning set forth in the Recitals.

 

“Subsidiary” means, with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

 

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

 

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

 

“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.

 

1.2                               Interpretations.  The foregoing definitions
are equally applicable to both the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of like import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.  The word “including” when used in
this Agreement without the phrase “without limitation,” shall mean “including,
without limitation.”  All references to time of day herein are references to
Eastern Time unless otherwise specifically provided.  All references to this
Agreement, the Subordinated Notes and the Indenture shall be deemed to be to
such documents as amended, modified or restated from time to time.  With respect
to any reference in this Agreement to any defined term, (i) if such defined term
refers to a Person, then it shall also mean all heirs, legal representatives and
permitted successors and assigns of such Person, and (ii) if such defined term
refers to a document, instrument or agreement, then it shall also include any
amendment, replacement, extension or other modification thereof.

 

1.3                               Exhibits Incorporated.  All Exhibits attached
are hereby incorporated into this Agreement.

 

2.                                      SUBORDINATED DEBT.

 

2.1                               Certain Terms.  Subject to the terms and
conditions herein contained, Company proposes to issue and sell to the
Purchasers, severally and not jointly, Subordinated Notes, which will be issued
pursuant to the Indenture, in an amount equal to the aggregate of the
Subordinated Note Amounts.  Purchasers, severally and not jointly, each agree to
purchase the Subordinated Notes, which will be issued pursuant to the Indenture,
from Company on the Closing Date in accordance with the terms of, and subject to
the conditions and provisions set forth in, this Agreement, the Indenture and
the Subordinated Notes.  The Subordinated Note Amounts shall be disbursed in
accordance with Section 3.1.

 

2.2                               The Closing.  The execution and delivery of
the Transaction Documents (the “Closing”) shall occur at the offices of Company
at 10:00 a.m. (local time) on the Closing Date, or at such other place or time
or on such other date as the parties hereto may agree.

 

2.3                               Right of Offset.  Each Purchaser hereby
expressly waives any right of offset it may have against Company.

 

5

--------------------------------------------------------------------------------


 

2.4                               Use of Proceeds.  Company shall use the net
proceeds from the sale of Subordinated Notes for general corporate purposes,
including improving the liquidity position at the holding company and Bank.

 

3.                                      DISBURSEMENT.

 

3.1                               Disbursement.  On the Closing Date, assuming
all of the terms and conditions set forth in Section 3.2 have been satisfied by
Company and Company has executed and delivered to each of the Purchasers this
Agreement and any other related documents in form and substance reasonably
satisfactory to Purchasers, each Purchaser shall disburse in immediately
available funds the Subordinated Note Amount set forth on such Purchaser’s
signature page to Company in exchange for an electronic securities entitlement
through the facilities of DTC (defined below) in accordance with the Applicable
Procedures in the Subordinated Note with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”).  Company will deliver to the
Trustee a global certificate representing the Subordinated Notes (the “Global
Note”) registered in the name of Cede & Co., as nominee for DTC.

 

3.2                               Conditions Precedent to Disbursement.

 

3.2.1                                 Conditions to the Purchasers’ Obligation.
The obligation of each Purchaser to consummate the purchase of the Subordinated
Notes to be purchased by them at Closing and to effect the Disbursement is
subject to delivery by or at the direction of Company to such Purchaser (or,
with respect to the Indenture, the Trustee) each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):

 

3.2.1.1                       Transaction Documents.  This Agreement, the
Indenture, the Global Note and the Registration Rights Agreement (collectively,
the “Transaction Documents”), each duly authorized and executed by Company, and
delivery of written instruction to the Trustee (with respect to the Indenture).

 

3.2.1.2                       Authority Documents.

 

(a)                                 A copy, certified by the Secretary or
Assistant Secretary of Company, of the Articles of Organization, of Company;

 

(b)                                 A certificate of existence of Company issued
by the Secretary of the Commonwealth of Massachusetts;

 

(c)                                  A copy, certified by the Secretary or
Assistant Secretary, of the Bylaws of Company;

 

(d)                                 A copy, certified by the Secretary or
Assistant Secretary of Company, of the resolutions of the board of directors
(and any committee thereof) of Company authorizing the execution, delivery and
performance of the Transaction Documents;

 

6

--------------------------------------------------------------------------------


 

(e)                                  An incumbency certificate of the Secretary
or Assistant Secretary of Company certifying the names of the officer or
officers of Company authorized to sign the Transaction Documents and the other
documents provided for in this Agreement; and

 

(f)                                   The opinion of Goodwin Procter LLP,
counsel to Company, dated as of the Closing Date, substantially in the form set
forth at Exhibit C attached hereto addressed to the Purchasers and Placement
Agents.

 

3.2.1.3                       Officer’s Certificate.  A certificate signed on
behalf of Company by a senior executive officer certifying that the
representations and warranties of Company set forth in this Agreement are true
and correct in all respects on and as of the date of this Agreement and on and
as of the Closing Date as though made on and as of the Closing Date, except
where the failure to be true and correct (without regard to any materiality or
Material Adverse Effect qualifications contained therein), individually or in
the aggregate, would not be reasonably likely to have a Material Adverse Effect
(and except that (i) representations and warranties made as of a specified date
shall only be required to be true and correct as of such date and (ii) the
representations and warranties of Company set forth in Sections 4.2.1, 4.2.3 and
4.5 shall be true and correct in all respects).

 

3.2.1.4                       Other Requirements.  Such other certificates,
affidavits, schedules, resolutions, notes and/or other documents which are
provided for hereunder or as a Purchaser may reasonably request.

 

3.2.1.5                       Aggregate Investments.  Prior to, or
contemporaneously with the Closing, each Purchaser shall have actually
subscribed for the Subordinated Note Amount set forth on such Purchaser’s
signature page.

 

3.2.2                                 Conditions to Company’s Obligation.

 

3.2.2.1                       Since the date of this Agreement, there shall not
have been any action taken, or any law, rule or regulation enacted, entered,
enforced or deemed applicable to Company or its Subsidiaries or the transactions
contemplated by this Agreement by any Governmental Agency which imposes any
restriction or condition that Company determines, in its reasonable good faith
judgment, is materially and unreasonably burdensome on Company’s business or
would materially reduce the economic benefits of the transactions contemplated
by this Agreement to Company to such a degree that Company would not have
entered into this Agreement had such condition or restriction been known to it
on the date hereof.

 

3.2.2.2                       With respect to a given Purchaser, the obligation
of Company to consummate the sale of the Subordinated Notes and to effect the
Closing is subject to delivery by or at the direction of such Purchaser to
Company (or written waiver by Company prior to the Closing of such delivery)
this Agreement and the Registration Rights Agreement, each duly authorized and
executed by such Purchaser.

 

7

--------------------------------------------------------------------------------


 

4.                                      REPRESENTATIONS AND WARRANTIES OF
COMPANY.

 

Company hereby represents and warrants to each Purchaser as follows:

 

4.1                               Organization and Authority.

 

4.1.1                                 Organization Matters of Company and Its
Subsidiaries.

 

4.1.1.1                       Company is validly existing and in good standing
under the laws of the Commonwealth of Massachusetts and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents.  Company is duly qualified as a foreign corporation
to transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.  Company
is duly registered as a bank holding company under the Bank Holding Company Act
of 1956, as amended.

 

4.1.1.2                       Each Subsidiary of the Company either has been
duly organized and is validly existing as a corporation or limited liability
company, or has been duly chartered and is validly existing as a Massachusetts
co-operative bank, in each case in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate power and
authority to own, lease and operate its properties and to conduct its business
and is duly qualified as a foreign corporation to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect.  All of the issued and outstanding
shares of capital stock or other equity interests in each Subsidiary of the
Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned by Company, directly or through Subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim; none of the outstanding shares of capital stock of, or other equity
interests in, any Subsidiary were issued in violation of the preemptive or
similar rights of any securityholder of such Subsidiary of the Company or any
other entity.

 

4.1.1.3                       Bank is a Massachusetts co-operative bank.  The
deposit accounts of Bank are insured by the FDIC up to applicable limits. 
Neither Company nor Bank has received any notice or other information indicating
that Bank is not an “insured depository institution” as defined in 12 U.S.C.
Section 1813, nor has any event occurred which could reasonably be expected to
adversely affect the status of Bank as an FDIC-insured institution.

 

4.1.2                                 Capital Stock and Related Matters.  All of
the outstanding capital stock of Company has been duly authorized and validly
issued and is fully paid and nonassessable.  There are, as of the date hereof,
no outstanding options, rights, warrants or other agreements or instruments
obligating Company to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares of the capital stock of Company or obligating Company
to grant, extend or enter into any such agreement or commitment to any Person
other than

 

8

--------------------------------------------------------------------------------


 

Company except pursuant to Company’s equity incentive plans duly adopted by
Company’s Board of Directors.

 

4.2                               No Impediment to Transactions.

 

4.2.1                                 Transaction is Legal and Authorized.  The
issuance of the Subordinated Notes pursuant to the Indenture, the borrowing of
the aggregate of the Subordinated Note Amounts, the execution of the Transaction
Documents and compliance by Company with all of the provisions of the
Transaction Documents are within the corporate and other powers of Company.

 

4.2.2                                 Agreement, Indenture and Registration
Rights Agreement.  This Agreement, the Indenture and the Registration Rights
Agreement have been duly authorized, executed and delivered by Company, and,
assuming due authorization, execution and delivery by the other parties thereto,
including the Trustee for purposes of the Indenture, are the legal, valid and
binding obligations of Company, enforceable in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

 

4.2.3                                 Subordinated Notes.  The Subordinated
Notes have been duly authorized by Company and when executed by Company and
completed and authenticated by the Trustee in accordance with, and in the forms
contemplated by, the Indenture and issued, delivered to and paid for as provided
in this Agreement, will have been duly issued under the Indenture and will
constitute legal, valid and binding obligations of Company, entitled to the
benefits of the Indenture, and enforceable in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles. When executed
and delivered, the Subordinated Notes will be substantially in the form attached
as an exhibit to the Indenture.

 

4.2.4                                 Exemption from Registration.  Neither the
Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Subordinated Notes.  Assuming the accuracy of the representations
and warranties of each Purchaser set forth in this Agreement, the Subordinated
Notes will be issued in a transaction exempt from the registration requirements
of the Securities Act.  No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”).  The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event.  The Company has complied, to the extent applicable,
with its disclosure obligations under Rule 506(e).

 

4.2.5                                 No Defaults or Restrictions.  Neither the
execution and delivery of the Transaction Documents nor compliance with their
respective terms and conditions will (whether with or without the giving of
notice or lapse of time or both) (i) violate, conflict with or result in

 

9

--------------------------------------------------------------------------------


 

a breach of, or constitute a default under:  (1) the Articles of Organization or
Bylaws of Company; (2) any of the terms, obligations, covenants, conditions or
provisions of any corporate restriction or of any contract, agreement,
indenture, mortgage, deed of trust, pledge, bank loan or credit agreement, or
any other agreement or instrument to which Company or Bank, as applicable, is
now a party or by which it or any of its properties may be bound or affected;
(3) any judgment, order, writ, injunction, decree or demand of any court,
arbitrator, grand jury, or Governmental Agency; or (4) any statute, rule or
regulation applicable to Company, except, in the case of items (2), (3) or (4),
for such violations and conflicts that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on Company, or
(ii) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any property or asset of Company or Bank.  Neither
Company nor Bank is in default in the performance, observance or fulfillment of
any of the terms, obligations, covenants, conditions or provisions contained in
any indenture or other agreement creating, evidencing or securing Indebtedness
of any kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which Company or Bank, as applicable, is a party or
by which Company or Bank, as applicable, or any of its properties may be bound
or affected, except, in each case, only such defaults that would not reasonably
be expected to have, singularly or in the aggregate, a Material Adverse Effect
on Company.

 

4.2.6                                 Governmental Consent.  No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained by Company that have not been obtained, and no registrations or
declarations are required to be filed by Company that have not been filed in
connection with, or, in contemplation of, the execution and delivery of, and
performance under, the Transaction Documents, except for applicable
requirements, if any, of the Securities Act, the Exchange Act or state
securities laws or “blue sky” laws of the various states and any applicable
federal or state banking laws and regulations.

 

4.3                               Possession of Licenses and Permits.  Company
and its Subsidiaries possess such permits, licenses, approvals, consents and
other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate Governmental Agencies necessary to conduct the business now operated
by them except where the failure to possess such Governmental Licenses would
not, singularly or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect on Company or such applicable Subsidiary; Company and
each Subsidiary of Company is in compliance with the terms and conditions of all
such Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect on Company or such applicable Subsidiary of Company; all
of the Governmental Licenses are valid and in full force and effect, except
where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not have or
reasonably be expected to have a Material Adverse Effect on Company or such
applicable Subsidiary of Company; and neither Company nor any Subsidiary of
Company has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.

 

4.4                               Financial Condition.

 

4.4.1                                 Company Financial Statements.  The
financial statements of Company included in Company’s Reports (including the
related notes, where applicable) (i) have been

 

10

--------------------------------------------------------------------------------


 

prepared from, and are in accordance with, the books and records of Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of Company and its
consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto, and Regulation S-X
promulgated under the Securities Act.  The books and records of Company have
been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements.  Company does not
have any material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due), except for those
liabilities that are reflected or reserved against on the consolidated balance
sheet of Company contained in Company’s Reports for Company’s most recently
completed quarterly or annual fiscal period, as applicable, and for liabilities
incurred in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby.

 

4.4.2                                 Absence of Default.  Since the date of the
latest audited financial statements included in Company’s Reports, no event has
occurred which either of itself or with the lapse of time or the giving of
notice or both, would give any creditor of Company the right to accelerate the
maturity of any material Indebtedness of Company.  Company is not in default
under any other Lease, agreement or instrument, or any law, rule, regulation,
order, writ, injunction, decree, determination or award, non-compliance with
which could reasonably be expected to result in a Material Adverse Effect on
Company.

 

4.4.3                                 Solvency.  After giving effect to the
consummation of the transactions contemplated by this Agreement, Company has
capital sufficient to carry on its business and transactions and is solvent and
able to pay its debts as they mature.  No transfer of property is being made and
no Indebtedness is being incurred in connection with the transactions
contemplated by this Agreement with the intent to hinder, delay or defraud
either present or future creditors of Company or any Subsidiary of Company.

 

4.4.4                                 Ownership of Property.  Company and each
of its Subsidiaries has good and marketable title as to all real property owned
by it and good title to all assets and properties owned by Company and such
Subsidiary in the conduct of its businesses, whether such assets and properties
are real or personal, tangible or intangible, including assets and property
reflected in the most recent balance sheet contained in Company’s Reports or
acquired subsequent thereto (except to the extent that such assets and
properties have been disposed of in the ordinary course of business, since the
date of such balance sheet), subject to no encumbrances, liens, mortgages,
security interests or pledges, except (i) those items which secure liabilities
for public or statutory obligations or any discount with, borrowing from or
other obligations to the Federal Home Loan Bank, inter-bank credit facilities,
reverse repurchase agreements or any transaction by Bank acting in a fiduciary
capacity, (ii) statutory liens for amounts not yet delinquent or which are being
contested in good faith and (iii) such as do not, individually or in the
aggregate, materially affect the value of such property and do not

 

11

--------------------------------------------------------------------------------


 

materially interfere with the use made and proposed to be made of such property
by Company or any of its Subsidiaries.  Company and each of its Subsidiaries, as
lessee, has the right under valid and existing Leases of real and personal
properties that are material to Company or such Subsidiary, as applicable, in
the conduct of its business to occupy or use all such properties as presently
occupied and used by it.  Such existing Leases and commitments to lease
constitute or will constitute operating leases for both tax and financial
accounting purposes and the lease expense and minimum rental commitments with
respect to such Leases and lease commitments are as disclosed in all material
respects in Company’s Reports.

 

4.4.5                                 Off Balance Sheet Arrangements.  There is
no transaction, arrangement, or other relationship between the Company and an
unconsolidated or other affiliated entity that is not reflected in the Company’s
Report.

 

4.5                               No Material Adverse Change.  Since the date of
the latest audited financial statements included in Company’s Reports, there has
been no development or event which has had or could reasonably be expected to
have a Material Adverse Effect on Company or any of its Subsidiaries.

 

4.6                               Legal Matters.

 

4.6.1                                 Compliance with Law.  Company and each of
its Subsidiaries (i) has complied with and (ii) is not under investigation with
respect to, and, to Company’s knowledge, have not been threatened to be charged
with or given any notice of any material violation of any applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government, or any Governmental Agency, having jurisdiction over the conduct of
its business or the ownership of its properties, except where any such failure
to comply or violation would not reasonably be expected to have a Material
Adverse Effect on Company or any of its Subsidiaries. Company and each of its
Subsidiaries is compliant with their own privacy policies and written
commitments to their respective customers, consumers and employees, concerning
data protection and the privacy and security of personal data and the nonpublic
personal information of their respective customers, consumers and employees, in
each case the failure to comply with which would not result, individually or in
the aggregate, in a Material Adverse Effect.

 

4.6.2                                 Regulatory Enforcement Actions.  Company,
Bank and its other Subsidiaries are in compliance in all material respects with
all laws administered by and regulations of any Governmental Agency applicable
to it or to them, except where the failure to comply with which would not have a
Material Adverse Effect on Company or such Subsidiary.  None of Company, Bank,
Company’s Subsidiaries nor any of their officers or directors is now operating
under any restrictions, agreements, memoranda, commitment letter, supervisory
letter or similar regulatory correspondence, or other commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to Company’s knowledge, (a) any such restrictions threatened, (b) any
agreements, memoranda or commitments being sought by any Governmental Agency, or
(c) any legal or regulatory violations previously identified by, or penalties or
other remedial action previously imposed by, any Governmental Agency unresolved.

 

12

--------------------------------------------------------------------------------


 

4.6.3                                 Pending Litigation.  There are no actions,
suits, proceedings or written agreements pending, or, to Company’s knowledge,
threatened or proposed, against Company, Bank, or any of its other Subsidiaries
at law or in equity or before or by any Governmental Agency that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on Company or any of its Subsidiaries or affect issuance or
payment of the Subordinated Notes; and neither Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any Governmental
Agency that, either separately or in the aggregate, will have a Material Adverse
Effect on Company or any of its Subsidiaries.

 

4.6.4                                 Environmental.  .  No Property is or, to
Company’s knowledge, has been a site for the use, generation, manufacture,
storage, treatment, release, threatened release, discharge, disposal,
transportation or presence of any Hazardous Materials and neither Company nor
any of its Subsidiaries has engaged in such activities.  There are no claims or
actions pending or, to Company’s knowledge, threatened against Company or any of
its Subsidiaries by any Governmental Agency or by any other Person relating to
any Hazardous Materials or pursuant to any Hazardous Materials Law.

 

4.6.5                                 Brokerage Commissions.  Except for
commissions paid to the Placement Agents, neither Company nor any Affiliate of
Company is obligated to pay any brokerage commission or finder’s fee to any
Person in connection with the transactions contemplated by this Agreement.

 

4.6.6                                 Investment Company Act.  Neither Company
nor any of its Subsidiaries is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

4.7                               No Misstatement.  No information, exhibit,
report, schedule or document, when viewed together as a whole, furnished by
Company to Purchasers in connection with the negotiation, execution or
performance of this Agreement contains any untrue statement of a material fact,
or omits to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances when made or furnished to
Purchasers and as of the Closing Date, except for any statement therein or
omission therefrom which was corrected, amended or supplemented or otherwise
disclosed or updated in a subsequent exhibit, report, schedule or document prior
to the date hereof.

 

4.8                               Reporting Compliance. Company is subject to,
and is in compliance in all material respects with, the reporting requirements
of Section 13 and Section 15(d), as applicable, of the Exchange Act. The
Company’s Reports at the time they were or hereafter are filed with the SEC,
complied and will comply in all material respects with the requirements of the
Exchange Act and did not and will not include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were or are made, not misleading.

 

4.9                               Internal Control Over Financial Reporting. 
Company and its Subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been

 

13

--------------------------------------------------------------------------------


 

designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to, a system of accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Since the end of Company’s most
recent audited fiscal year, (y) Company has no knowledge of (i) any material
weakness in Company’s internal control over financial reporting (whether or not
remediated) or (ii) any fraud, whether or not material, that involves management
or other employees who have a significant role in Company’s internal controls
and (z) there has been no change in Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, Company’s internal control over financial reporting.

 

4.10                        Disclosure Controls and Procedures.  Company and its
Subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15 and Rule 15d-15 of the Exchange Act), that (i) are
designed to ensure that information required to be disclosed by Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms and that material information relating to Company and its Subsidiaries is
made known to Company’s principal executive officer and principal financial
officer by others within Company and its Subsidiaries to allow timely decisions
regarding disclosure, and (ii) are effective in all material respects to perform
the functions for which they were established.  As of the date hereof, Company
has no knowledge that would reasonably cause it to believe that the evaluation
to be conducted of the effectiveness of Company’s disclosure controls and
procedures for the most recently ended fiscal quarter period will result in a
finding that such disclosure controls and procedures are ineffective for such
quarter ended.  Based on the evaluation of Company’s and each Subsidiary’s
disclosure controls and procedures described above, Company is not aware of
(1) any significant deficiency in the design or operation of internal controls
which could adversely affect Company’s ability to record, process, summarize and
report financial data or any material weaknesses in internal controls or (2) any
fraud, whether or not material, that involves management or other employees who
have a significant role in Company’s internal controls.  Since the most recent
evaluation of Company’s disclosure controls and procedures described above,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls.

 

4.11                        Representations and Warranties Generally.  The
representations and warranties of Company set forth in this Agreement, in any
certificate or other document delivered to Purchasers by or on behalf of Company
pursuant to or in connection with this Agreement are true and correct as of the
date hereof and will be true and correct as of the Closing Date and as otherwise
specifically provided herein or therein.  None of the representations,
warranties, covenants and agreements made in this Agreement or in any
certificate or other document delivered to Purchasers by or on behalf of Company
pursuant to or

 

14

--------------------------------------------------------------------------------


 

in connection with this Agreement contains any untrue statement of a material
fact or omits to state a material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances when
made and as of the Closing Date. Any certificate signed by an officer of Company
and delivered to the Purchasers or to counsel for Purchasers shall be deemed to
be a representation and warranty by Company to the Purchasers as to the matters
set forth therein.

 

5.                                      GENERAL COVENANTS, CONDITIONS AND
AGREEMENTS.

 

Company hereby further covenants and agrees with each Purchaser as follows:

 

5.1                               Compliance with Transaction Documents. 
Company shall comply with, observe and timely perform each and every one of its
covenants, agreements and obligations under the Transaction Documents.

 

5.2                               Affiliate Transactions.  Company shall not
itself, nor shall it cause, permit or allow any of its Subsidiaries to enter
into any transaction, including, the purchase, sale or exchange of property or
the rendering of any service, with any Affiliate of Company except in the
ordinary course of business and pursuant to the reasonable requirements of
Company’s or such Affiliate’s business and upon terms consistent with applicable
laws and regulations and reasonably found by the appropriate board(s) of
directors to be fair and reasonable and no less favorable to Company or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.

 

5.3                               Compliance with Laws.

 

5.3.1                                 Generally.  Company shall comply and cause
Bank and each of its other Subsidiaries to comply in all material respects with
all applicable statutes, rules, regulations, orders and restrictions in respect
of the conduct of its business and the ownership of its properties, except, in
each case, where such non-compliance would not reasonably be expected to have a
Material Adverse Effect on Company.

 

5.3.2                                 Regulated Activities.  Company shall not
itself, nor shall it cause, permit or allow Bank or any other of its
Subsidiaries to (i) engage in any business or activity not permitted by all
applicable laws and regulations, except where such business or activity would
not reasonably be expected to have a Material Adverse Effect on Company, Bank
and/or such of its Subsidiaries or (ii) make any loan or advance secured by the
capital stock of another bank or depository institution, or acquire the capital
stock, assets or obligations of or any interest in another bank or depository
institution, in each case other than in accordance with applicable laws and
regulations and safe and sound banking practices.

 

5.3.3                                 Taxes.  Company shall and shall cause Bank
and any other of its Subsidiaries to promptly pay and discharge all taxes,
assessments and other governmental charges imposed upon Company, Bank or any
other of its Subsidiaries or upon the income, profits, or property of Company or
any Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of Company, Bank or any
other of its Subsidiaries.  Notwithstanding the foregoing, none of Company, Bank
or any other of its Subsidiaries shall be required to pay any such tax,
assessment, charge or claim, so

 

15

--------------------------------------------------------------------------------


 

long as the validity thereof shall be contested in good faith by appropriate
proceedings, and appropriate reserves therefor shall be maintained on the books
of Company, Bank and such other Subsidiary.

 

5.3.4                                 Environmental Matters. Except as would
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect on Company or any Subsidiary of Company, Company shall:
(i) exercise, and cause each such Subsidiary to exercise, due diligence in order
to comply in all material respects with all Hazardous Materials Laws; and
(ii) promptly take any and all remedial action required of Company in connection
with any condition or release or threatened condition or release on, under or
about any Property in order to comply in all material respects with all
applicable Hazardous Materials Laws; provided, however, that Company shall not
be deemed to be in breach of the foregoing covenant if and to the extent it has
not taken such remedial actions due to (x) its diligent pursuit of an available
statutory or administrative exemption from compliance with the relevant
Hazardous Materials Law from the appropriate Governmental Agency (and no
material penalties for non-compliance with the relevant Hazardous Materials
Law(s) shall accrue as a result of such non-compliance, without rebate or waiver
if such exemption or waiver is granted), or (y) is actively and diligently
contesting in good faith any Governmental Agency’s order, determination or
decree with respect to the applicability or interpretation of any such relevant
Hazardous Materials Law and/or the actions required under such laws or
regulations in respect of such condition or release. In the event Company or any
other Subsidiary of Company undertakes any remedial action with respect to such
Hazardous Material on, under or about any Property, Company or such Subsidiary
shall conduct and complete such remedial action in compliance in all material
respects with all applicable Hazardous Materials Laws and in accordance with the
binding and applicable policies, orders and directives of all Governmental
Agencies. Company hereby agrees to defend, indemnify and hold harmless the
participants in the Subordinated Notes, their directors, officers, employees,
agents, successors and assigns from and against any and all losses, damages,
liabilities, claims, actions, judgments, court costs and legal or other expenses
(including, without limitation, attorney’s fees and expenses) which the
participants in the Subordinated Notes may incur as a direct or indirect
consequence of (a) any Hazardous Materials claim or any other violation of a
Hazardous Materials Law applicable to the operations of Company or any of its
Subsidiaries or any Property or (b) the use generation, manufacture, storage,
disposal, threatened disposal, transportation or presence of Hazardous Materials
in, on, under or about the Property or otherwise by Company or any of its
Subsidiaries in violation of Hazardous Materials Law. Company’s duty and
obligations to defend, indemnify and hold harmless the Noteholders shall survive
the cancellation of the Subordinated Notes and any other document executed in
connection therewith until the expiration of the relevant statutes of limitation
under Hazardous Materials Law.

 

5.4                               Absence of Control.  It is the intent of the
parties to this Agreement that in no event shall Purchasers, by reason of any of
the Transaction Documents, be deemed to control, directly or indirectly,
Company, and Purchasers shall not exercise, or be deemed to exercise, directly
or indirectly, a controlling influence over the management or policies of
Company.

 

5.5                               Secondary Market Transactions. Each Purchaser
shall have the right at any time and from time to time to securitize its
Subordinated Notes or any portion thereof in a single asset securitization or a
pooled loan securitization of rated single or multi-class securities secured

 

16

--------------------------------------------------------------------------------


 

by or evidencing ownership interests in the Subordinated Notes (each such
securitization is referred to herein as a “Secondary Market Transaction”). In
connection with any such Secondary Market Transaction, Company shall, at
Company’s expense, cooperate with any such Purchaser and otherwise reasonably
assist any such Purchaser in satisfying the market standards to which any such
Purchaser customarily adheres or which may be reasonably required in the
marketplace or by applicable rating agencies in connection with any such
Secondary Market Transaction. Subject to any written confidentiality obligation,
all information regarding Company may be furnished, without liability except in
the case of gross negligence or willful misconduct, to any Purchaser and to any
Person reasonably deemed necessary by Purchaser in connection with participation
in such Secondary Market Transaction. All documents, financial statements,
appraisals and other data relevant to Company or the Subordinated Notes may be
retained by any such Person.

 

5.6                               Insurance. At its sole cost and expense,
Company shall maintain, and shall cause each Subsidiary to maintain, bonds and
insurance to such extent, covering such risks as is required by law. or as is
usual and customary for owners of similar businesses and properties in the same
general area in which Company or any of its Subsidiaries operates.  All such
bonds and policies of insurance shall be in a form, in an amount and with
insurers recognized as adequate by prudent business persons.

 

5.7                               DTC Registration.  Company shall use
commercially reasonable efforts to cause the Subordinated Notes to be quoted on
Bloomberg and, with respect to Subordinated Notes held by Qualified
Institutional Buyers as defined in Rule 144A of the Securities Act, shall cause
such Subordinated Notes to be registered in the name of Cede & Co. as nominee of
The Depository Trust Company (“DTC”).

 

5.8                               Rule 144A Information.  While any Subordinated
Notes remain “restricted securities” within the meaning of the Securities Act,
Company will make available, upon request, to any seller of such Subordinated
Notes the information specified in Rule 144A(d)(4) under the Securities Act,
unless Company is then subject to Section 13 or 15(d) of the Exchange Act.

 

6.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF PURCHASERS.

 

Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:

 

6.1                               Legal Power and Authority.  It has all
necessary power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.  It
is an entity duly organized, validly existing and in good standing under the
laws its jurisdiction of organization.

 

6.2                               Authorization and Execution.  The execution,
delivery and performance of this Agreement and the Registration Rights Agreement
have been duly authorized by all necessary action on the part of such Purchaser,
and, assuming due authorization, execution and delivery by the other parties
thereto, this Agreement and the Registration Rights Agreement are each a legal,
valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency,

 

17

--------------------------------------------------------------------------------


 

reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

 

6.3                               No Conflicts.  Neither the execution, delivery
or performance of the Transaction Documents nor the consummation of any of the
transactions contemplated thereby will conflict with, violate, constitute a
breach of or a default (whether with or without the giving of notice or lapse of
time or both) under (i) its organizational documents, (ii) any agreement to
which it is party, (iii) any law applicable to it or (iv) any order, writ,
judgment, injunction, decree, determination or award binding upon or affecting
it.

 

6.4                               Purchase for Investment.  It is purchasing the
Subordinated Note for its own account and not with a view to distribution and
with no present intention of reselling, distributing or otherwise disposing of
the same.  It has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Subordinated Notes in any manner.

 

6.5                               Institutional Accredited Investor.  It is and
will be on the Closing Date an institutional “accredited investor” as such term
is defined in Rule 501(a) of Regulation D and as contemplated by subsections
(1), (2), (3) and (7) of Rule 501(a) of Regulation D, and has no less than
$5,000,000 in total assets.

 

6.6                               Financial and Business Sophistication.  It has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the prospective investment in the
Subordinated Notes.  It has relied solely upon its own knowledge of, and/or the
advice of its own legal, financial or other advisors with regard to, the legal,
financial, tax and other considerations involved in deciding to invest in the
Subordinated Notes.

 

6.7                               Ability to Bear Economic Risk of Investment. 
It recognizes that an investment in the Subordinated Notes involves substantial
risk.  It has the ability to bear the economic risk of the prospective
investment in the Subordinated Notes, including the ability to hold the
Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of its investment in Company.

 

6.8                               Information.  It acknowledges that:  (i) it is
not being provided with the disclosures that would be required if the offer and
sale of the Subordinated Notes were registered under the Securities Act, nor is
it being provided with any offering circular or prospectus prepared in
connection with the offer and sale of the Subordinated Notes; (ii) it has
conducted its own examination of Company and the terms of the Subordinated Notes
to the extent it deems necessary to make its decision to invest in the
Subordinated Notes; and (iii) it has availed itself of publicly available
financial and other information concerning Company to the extent it deems
necessary to make its decision to purchase the Subordinated Notes.  It has
reviewed the information set forth in Company’s Reports and the exhibits and
schedules hereto and contained in the investor data room established by Company
on August 17, 2018.

 

6.9                               Access to Information.  It acknowledges that
it and its advisors have been furnished with all materials relating to the
business, finances and operations of Company that have been requested by it or
its advisors and have been given the opportunity to ask questions of,

 

18

--------------------------------------------------------------------------------


 

and to receive answers from, persons acting on behalf of Company concerning
terms and conditions of the transactions contemplated by this Agreement in order
to make an informed and voluntary decision to enter into this Agreement.

 

6.10                        Investment Decision.  It has made its own investment
decision based upon its own judgment, due diligence and advice from such
advisors as it has deemed necessary and not upon any view expressed by any other
person or entity, including the Placement Agents (or, with respect to the
Indenture, the Trustee).  Neither such inquiries nor any other due diligence
investigations conducted by it or its advisors or representatives, if any, shall
modify, amend or affect its right to rely on Company’s representations and
warranties contained herein.  It is not relying upon, and has not relied upon,
any advice, statement, representation or warranty made by any Person by or on
behalf of Company, including the Placement Agents (or, with respect to the
Indenture, the Trustee), except for the express statements, representations and
warranties of Company made or contained in this Agreement.  Furthermore, it
acknowledges that (i) the Placement Agents have not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of Company to it in connection with the purchase of
the Subordinated Notes constitutes legal, tax or investment advice.

 

6.11                        Private Placement; No Registration; Restricted
Legends.  It understands and acknowledges that the Subordinated Notes are being
sold by Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively,
Rule 506(b) of Regulation D under Section 4(a)(2) of the Securities Act and
Section 18 of the Securities Act, or any state securities laws, and accordingly,
may be resold, pledged or otherwise transferred only if exemptions from the
Securities Act and applicable state securities laws are available to it.  It
further acknowledges and agrees that all certificates or other instruments
representing the Subordinated Notes will bear the restrictive legend set forth
in the form of Subordinated Note, which is attached as an exhibit to the
Indenture.  It further acknowledges its primary responsibilities under the
Securities Act and, accordingly, will not sell or otherwise transfer the
Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement.

 

6.12                        Placement Agents.  It will purchase the Subordinated
Note(s) directly from Company and not from the Placement Agents and understands
that neither the Placement Agents nor any other broker or dealer has any
obligation to make a market in the Subordinated Notes.

 

6.13                        Accuracy of Representations.  It understands that
each of the Placement Agents and Company will rely upon the truth and accuracy
of the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Agreement, and agrees that if any of
the representations or acknowledgements made by it are no longer accurate as of
the Closing Date, or if any of the agreements made by it are breached on or
prior to the Closing Date, it shall promptly notify the Placement Agents and
Company.

 

6.14                        Representations and Warranties Generally.  The
representations and warranties of Purchaser set forth in this Agreement are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and as otherwise specifically provided herein.  Any certificate signed by a
duly authorized representative of Purchaser and delivered to

 

19

--------------------------------------------------------------------------------


 

Company or to counsel for Company shall be deemed to be a representation and
warranty by Purchaser to Company as to the matters set forth therein.

 

7.                                      TERMINATION. Purchasers may terminate
this Agreement (i) at any time prior to the Closing Date by written notice
signed by all Purchasers to Company if Purchasers shall decline to purchase the
Subordinated Notes for any reason permitted by this Agreement or (ii) on the
Closing Date if any condition described in Section 3.2 is not fulfilled by
Company or waived in writing by the Purchasers on or prior to the Closing Date. 
Any termination pursuant to this Section shall be without liability on the part
of (a) Company to Purchasers or (b) Purchasers to Company (or, with respect to
the Indenture, the Trustee).

 

8.                                      MISCELLANEOUS.

 

8.1                               Prohibition on Assignment by Company.  Except
as described in Article VII of the Indenture, Company may not assign, transfer
or delegate any of its rights or obligations under this Agreement or the
Subordinated Notes without the prior written consent of Purchasers.

 

8.2                               Time of the Essence.  Time is of the essence
of this Agreement.

 

8.3                               Waiver or Amendment.  No waiver or amendment
of any term, provision, condition, covenant or agreement herein shall be
effective unless in writing and signed by all of the parties hereto. No failure
to exercise or delay in exercising, by a Purchaser or any holder of the
Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any right or remedy provided
by law or equity.

 

8.4                               Severability.  Any provision of this Agreement
which is unenforceable or invalid or contrary to law, or the inclusion of which
would adversely affect the validity, legality or enforcement of this Agreement,
shall be of no effect and, in such case, all the remaining terms and provisions
of this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein.  Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.

 

8.5                               Notices.  Any notice which any party hereto
may be required or may desire to give hereunder shall be deemed to have been
given if in writing and if delivered personally, or if mailed, postage prepaid,
by United States registered or certified mail, return receipt requested, or if
delivered by a responsible overnight commercial courier promising next business
day delivery, addressed:

 

if to Company:

 

HarborOne Bancorp, Inc.

 

 

770 Oak Street

 

20

--------------------------------------------------------------------------------


 

 

 

Brockton, MA 02301

 

 

 

 

 

Attention: Chief Financial Officer

 

 

 

with a copy to:

 

Goodwin Procter LLP

 

 

Exchange Place, 53 State Street

 

 

Boston, MA 02210

 

 

 

 

 

Attention: Samantha M. Kirby

 

 

 

if to Purchasers:

 

To the address indicated on such Purchaser’s signature page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

 

8.6                               Successors and Assigns.  This Agreement shall
inure to the benefit of the parties and their respective heirs, legal
representatives, successors and assigns; except that, unless a Purchaser
consents in writing, no assignment made by Company in violation of this
Agreement shall be effective or confer any rights on any purported assignee of
Company.  The term “successors and assigns” will not include a purchaser of any
of the Subordinated Notes from any Purchaser merely because of such purchase.

 

8.7                               No Joint Venture.  Nothing contained herein or
in any document executed pursuant hereto and no action or inaction whatsoever on
the part of a Purchaser, shall be deemed to make a Purchaser a partner or joint
venturer with Company.

 

8.8                               Documentation.  All documents and other
matters required by any of the provisions of this Agreement to be submitted or
furnished to a Purchaser shall be in form and substance satisfactory to such
Purchaser.

 

8.9                               Entire Agreement.  This Agreement and the
Subordinated Notes along with the Exhibits thereto constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and may not be modified or amended in any manner other than by supplemental
written agreement executed by the parties hereto.  No party, in entering into
this Agreement, has relied upon any representation, warranty, covenant,
condition or other term that is not set forth in this Agreement or in the
Subordinated Notes.

 

8.10                        Choice of Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
giving effect to its laws or principles of conflict of laws.  Nothing herein
shall be deemed to limit any rights, powers or privileges which a Purchaser may
have pursuant to any law of the United States of America or any rule,

 

21

--------------------------------------------------------------------------------


 

regulation or order of any department or agency thereof and nothing herein shall
be deemed to make unlawful any transaction or conduct by a Purchaser which is
lawful pursuant to, or which is permitted by, any of the foregoing.

 

8.11                        No Third Party Beneficiary.  This Agreement is made
for the sole benefit of Company and the Purchasers, and no other person shall be
deemed to have any privity of contract hereunder nor any right to rely hereon to
any extent or for any purpose whatsoever, nor shall any other person have any
right of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agents may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.

 

8.12                        Legal Tender of United States.  All payments
hereunder shall be made in coin or currency which at the time of payment is
legal tender in the United States of America for public and private debts.

 

8.13                        Captions; Counterparts.  Captions contained in this
Agreement in no way define, limit or extend the scope or intent of their
respective provisions.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.  In
the event that any signature is delivered by facsimile transmission, or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

 

8.14                        Knowledge; Discretion.  All references herein to
Purchaser’s or Company’s knowledge shall be deemed to mean the knowledge of such
party based on the actual knowledge of such party’s Chief Executive Officer,
Chief Operating Officer, and Chief Financial Officer or such other persons
holding equivalent offices.  Unless specified to the contrary herein, all
references herein to an exercise of discretion or judgment by a Purchaser, to
the making of a determination or designation by a Purchaser, to the application
of a Purchaser’s discretion or opinion, to the granting or withholding of a
Purchaser’s consent or approval, to the consideration of whether a matter or
thing is satisfactory or acceptable to a Purchaser, or otherwise involving the
decision making of a Purchaser, shall be deemed to mean that such Purchaser
shall decide using the reasonable discretion or judgment of a prudent lender.

 

8.15                        Waiver Of Right To Jury Trial.  TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF COMPANY OR PURCHASERS.  THE
PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED
OF THEIR OWN FREE WILL.  THE PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ
AND UNDERSTAND THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER
HAS BEEN REVIEWED BY THE PARTIES AND THEIR COUNSEL AND

 

22

--------------------------------------------------------------------------------


 

IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

8.16                        Expenses.  Except as otherwise provided in this
Agreement, each of the parties will bear and pay all other costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
pursuant to this Agreement.

 

8.17                        Survival.  Each of the representations and
warranties set forth in this Agreement shall survive the consummation of the
transactions contemplated hereby for a period of one year after the date
hereof.  Except as otherwise provided herein, all covenants and agreements
contained herein shall survive until, by their respective terms, they are no
longer operative.

 

[Signature Pages Follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

 

COMPANY:

 

 

 

HARBORONE BANCORP, INC.

 

 

 

By:

 

 

 

Name: James W. Blake

 

 

Title: Chief Executive Officer

 

[Company Signature Page to Subordinated Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

 

PURCHASER:

 

 

 

[INSERT PURCHASER’S NAME]

 

 

 

 

 

By:

 

 

 

Name: [·]

 

 

Title: [·]

 

 

 

Address of Purchaser:

 

 

 

[·]

 

 

 

Principal Amount of Purchased Subordinated Note:

 

 

 

$[·]

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

 

--------------------------------------------------------------------------------